FILED
                                                                        United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                            Tenth Circuit

                             FOR THE TENTH CIRCUIT                              June 26, 2018
                         _________________________________
                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
PHILLIP A. PEAVY,

      Plaintiff - Appellant,

v.                                                           No. 18-3085
                                                  (D.C. No. 2:15-CV-02633-JAR-TJJ)
LABOR SOURCE, LLC, d/b/a One Source                            (D. Kan.)
ABM Industrial Incorporated,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, MATHESON, and EID, Circuit Judges.
                  _________________________________

       On August 3, 2015, the district court entered judgment dismissing Phillip Peavy’s

pro se employment discrimination suit against Labor Source, LLC. On October 27, 2015,

we affirmed the dismissal. Peavy v. Labor Source, LLC, 620 F. App’x 676 (10th Cir.

2015). Our mandate issued on December 21, 2015.

       On December 6, 2016, the district court denied Mr. Peavy’s motion to recall the

mandate because it lacked jurisdiction to do so. It also denied his request to proceed


       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under Federal Rule of Civil Procedure 60(b) because there was no basis to do so. On

March 8, 2017, we affirmed. Peavy v. Labor Source, LLC, 678 F. App’x 780 (10th Cir.

2017). Our mandate issued on March 30, 2017.

       On March 23, 2018, the district court denied Mr. Peavy’s motion captioned

“Collateral Attack,” through which he appeared to challenge the district court’s August 3,

2015 judgment and our March 8, 2017 order and judgment. The district court denied the

motion, again saying it lacked jurisdiction to recall our court’s mandate and finding no

basis for Rule 60(b) relief. Mr. Peavy appeals from this post-judgment order.

       We liberally construe a pro se litigant’s filings, see Erickson v. Pardus, 551 U.S.
89, 94 (2007) (per curiam). Though Mr. Peavy’s brief is difficult to follow, we have

carefully reviewed it. Although it appears to challenge the district court record, the

magistrate judge’s role, the district court’s August 3, 2015 judgment, and the district

court’s reliance on this court’s March 8, 2017 order and judgment to deny the “Collateral

Attack” motion, these and other references are not sufficiently clear or adequately

briefed.

       Mr. Peavy has not presented an argument grounded in fact or law that would

permit us to reverse the district court. Exercising jurisdiction under 28 U.S.C. § 1291, we

therefore affirm.


                                              Entered for the Court



                                              Scott M. Matheson, Jr.
                                              Circuit Judge

                                             2